Darden, Chief Judge
(concurring in part and dissenting in part):
I agree with the principal opinion that the military judge should have determined whether the trial counsel had other evidence and that the trial counsel should have acted to have the convening authority withdraw the charges and specifications concerning which he knew he had no evidence other than that the military judge ordered suppressed.
Despite the error, the appellant’s dazed condition, the 24 puncture marks in his left arm, and the proximity of the hypodermic needle are enough evidence to convince me the military jury would have found him guilty without regard to its knowledge of related charges that were not prosecuted.
I would affirm the decision of the Court of Military Review.